Name: COMMISSION REGULATION (EC) No 3035/93 of 3 November 1993 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  trade;  economic policy
 Date Published: nan

 4. 11 . 93 Official Journal of the European Communities No L 272/9 COMMISSION REGULATION (EC) No 3035/93 of 3 November 1993 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sector ¢ forecast supply balance and coming from the Community market ; Whereas application of the criteria for the fixing of the Community aid to the current market situation in the sector concerned and, in particular, to the rates or prices for those products in the European part of the Commu ­ nity and on the world market results in the aid for supplying the Canary Islands and Madeira with products from the beef and veal sector being fixed at the amounts shown in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 4 (4) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Commission Regulation (EEC) No 1974/93, and in particular Article 10 thereof, Whereas Annex II to Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implemen ­ ting rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (4), as last amended by Regulation (EEC) No 2138/93 0, fixes the aid for products included in the forecast supply balance and coming from the Community market ; Whreas Annex II to Commission Regulation (EEC) No 1913/92 of 10 July 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector (6), as last amended by Regulation (EEC) No 2139/93 f), fixes the aid for products included in the HAS ADOPTED THIS REGULATION : Article 1 1 . Annex II to Regulation (EEC) No 1912/92 is hereby replaced by Annex I hereto. 2. Annex II to Regulation (EEC) No 1913/92 is hereby replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. (J) OJ No L 173, 27. 6 . 1992, p. 1 . (4) OJ No L 192, 11 . 7 . 1992, p . 31 . 0 OJ No L 191 , 31 . 7 . 1993, p. 94. (6) OJ No L 192, 11 . 7 . 1992, p. 35. O OJ No L 191 , 31 . 7. 1993, p . 96. No L 272/10 Official Journal of the European Communities 4. 11 . 93 ANNEX I 'ANNEX II Aid amounts for products referred to in Annex I and coming from the Community market Product code Amount of aid(ECU/ 100 kg net weight) 0201 10 00 110 (') 81 0201 10 00 120 62 0201 10 00 130 (') 109 0201 10 00 140 83 0201 20 20 110 (') 109 0201 20 20 1 20 83 0201 20 30 110 ( ') 81 0201 20 30 1 20 62 0201 20 50 110 (') 138 0201 20 50 120 105 0201 20 50 130 (') 81 0201 20 50 140 62 0201 20 90 700 62 0201 30 00 100 ( 2) 198 0201 30 00 1 50 ( 6) 119 0201 30 00 190 (6) 80 0202 10 00 100 48,50 0202 10 00 900 65,50 0202 20 10 000 65,50 0202 20 30 000 48,50 0202 20 50 100 82,50 0202 20 50 900 48,50 0202 20 90 100 48,50 0202 30 90 400 (*) 93 0202 30 90 500 (") 62,50 1602 50 10 120 108 (9) 1602 50 10 140 96f) 1602 50 10 160 77 (9) 1602 50 10 170 51 f) 1602 50 10 190 51 1602 50 10 240 36 1602 50 10 260 26 1602 50 10 280 16 1602 50 31 125 116 0 1602 50 31 135 73 (9) 1602 50 31 195 36 1602 50 31 325 103 0 1602 50 31 335 65 0 1602 50 31 395 36 1602 50 39 125 116 0 1602 50 39 135 73 (") 1602 50 39 195 36 1602 50 39 325 103 0 1602 50 39 335 65 (9) 1602 50 39 395 36 1602 50 39 425 77 0 1602 50 39 435 48,50 0 1602 50 39 495 36 1602 50 39 505 36 1602 50 39 525 77 0 1602 50 39 535 48,50 0 1602 50 39 595 36 1602 50 39 615 36 1602 50 39 625 16 1602 50 39 705 36 1602 50 39 805 26 1602 50 39 905 16 4. 11 . 93 Official Journal of the European Communities No L 272/11 Product code Amount of aid(ECU/100 kg net weight) 1602 50 80 135 73 f) 1602 50 80 195 36 1602 50 80 335 65 (') 1602 50 80 395 36 1602 50 80 435 48,50 (9) 1602 50 80 495 36 1602 50 80 505 36 1602 50 80 515 16 1602 50 80 535 48,50 ( ») 1602 50 80 595 36 1602 50 80 615 36 1602 50 80 625 16 1602 50 80 705 36 1602 50 80 805 26 1602 50 80 905 16 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).' ANNEX II ANNEX II Aid amounts for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/ 100 kg net weight) 0201 10 00 110 (') 81 0201 10 00 120 62 0201 10 00 130 (') 109 0201 10 00 140 83 0201 20 20 110 (') 109 0201 20 20 120 83 0201 20 30 110 (') 81 0201 20 30 120 62 0201 20 50 110 (') 138 0201 20 50 120 105 0201 20 50 130 (') 81 0201 20 50 140 62 0201 20 90 700 62 0201 30 00 100 (2) 198 0201 30 00 150 (6) 119 0201 30 00 190 (6) 80 0202 10 00 100 62 0202 10 00 900 83 0202 20 10 000 83 0202 20 30 000 62 0202 20 50 100 105 0202 20 50 900 62 0202 20 90 100 62 0202 30 90 400 (6) 119 0202 30 90 500 (6) 80 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended.'